Citation Nr: 1757179	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  08-37 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right foot disorder other than right foot gout or right ankle strain, to include as secondary to service-connected gout.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Jones III, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1971 to June 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The case was previously remanded by the Board in January 2012, August 2015, and March 2017 for further development.  It is now returned to the Board for adjudication.  

While the Veteran originally claimed a right foot condition, the Board has recharacterized the issue on appeal to account for a September 2016 grant of service connection for right foot gout and right ankle strain, as well as the possibility of secondary service connection as raised by the record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

This case requires remand for compliance with prior Board instructions and an addendum opinion.

In order to decide whether service connection is appropriate for any remaining non-service-connected right foot condition, the Board must first determine whether the Veteran has a current disability.   In March 2017, the Board remanded the claim and requested that a VA examiner review "the entire VBMS electronic claims file" and then address, among other questions, whether the Veteran "currently suffer[s] from a right foot disorder other than gout or ankle strain, to include any right toe disorder."  At the April 2017 VA examination, the examiner responded that "VAMC records . . . are without chronicity of symptoms for any right foot or right toe disorder."  

Because this response takes into account only VA records and no other medical records that are part of the claims file-such as the November 2008 examination by a private doctor-it does not adequately address the question of a current disability.  The claim must be remanded for an addendum opinion that takes into account all records in the file.  The claim must also be remanded because, as a matter of law, the Veteran has a right to VA compliance with the Board's March 2017 remand instruction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board notes that the March 2017 remand was itself in response to noncompliance with previous Board instructions.   The Board stresses the importance of following directives, to allow for final resolution of this issue.

Regarding secondary service connection of a possible right toe disability based on service-connected gout, it is unclear from the record whether the Veteran's right hallux limitus is a symptom of gout (and therefore already accounted for in the Veteran's service connection for gout) or a separate disability that could possibly be caused by gout and therefore secondarily service connected.  

A VA examiner opined in October 2008 that "gout would not cause the joint stiffness [the Veteran] has on examination without more frequent bouts of disease, of which I could not find evidence."  In November 2008, a private doctor diagnosed arthritic joint disease of the great toe with hallux limitus secondary to bony spurring.  A VA examiner opined in June 2012 that the Veteran's "current foot condition is most likely related to residuals of gout and not related to his [in-service] contusion."  In September 2016, the Veteran was granted service connection for right foot gout.  

Also of note is the absence of x-rays in the record.  According to reports in the record, x-rays of the Veteran's right foot taken in service were negative but x-rays taken in November 2007 showed degenerative joint disease of the right great toe.  The RO has attempted to locate these x-rays but without success, so they cannot be used as a basis for deciding the claim.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all VA treatment records that are not currently in the claims file.  After contacting the Veteran and/or his representative to obtain the appropriate authorizations and inquire about any outstanding relevant medical records not currently in the file, request treatment records from any sources the Veteran identifies.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  After any additional records have been included in the claims file (to the extent they are available), obtain an addendum opinion from the April 2017 VA examiner, or, if unavailable, another suitably qualified examiner.  A new VA examination is not necessary unless the VA examiner finds one is needed.  The examiner should review the entire claims file, including private treatment records.  All indicated studies, tests, x-rays, and evaluations deemed necessary should be performed.
The examiner should provide opinions on the following issues:

(a)  Whether the Veteran has a current right foot disability (other than gout or ankle strain), to include consideration of whether the Veteran's right toe condition is a symptom of gout or a separate disability; 

(b)  If the Veteran does have a current right foot disability (other than gout or ankle strain), whether it is at least as likely as not (50 percent probability or greater) that the disability is related to service; whether it was chronic in service; whether it manifested to a compensable degree within the presumptive period of one year following service; or whether there is continuity of symptomatology from the Veteran's in-service injury; and

(c)  Whether it is at least as likely as not (50 percent probability or greater) that any such current disability is causally related to a service-connected disability such as right foot gout or right ankle sprain.

(d) Whether it is at least as likely as not (50 percent probability or greater) that any such current disability is aggravated by a service-connected disability such as right foot gout or right ankle sprain.

For all opinions provided, the examiner must provide a rationale (i.e., why or why not).  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After ensuring that the requested actions are completed, VA should conduct any other development actions deemed warranted and readjudicate the claim on appeal.  If the benefit sought is not fully granted, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






